Dear Secretary Carnahan:
This opinion letter responds to your request dated December 9, 2008, for our review under Section 116.332, RSMo, of the sufficiency as to form of an initiative petition submitted by Todd Jones, regarding a proposed constitutional amendment related to Article III.
We conclude that the petition should be rejected for the following reasons:
  • The petition does not state that "the proposed amendment is the addition of a new section to the Constitution, to read as follows," or words to that effect.
  • The petition contains the text: "Stem cell research — title of law — permissible research — violations, penalty — report required, when — prohibited acts — definitions." That text is the existing preface to Mo. Const. art. III, section 38(d). The inclusion of the text here is not authorized by law and could cause confusion.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to *Page 2 
Section 116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
                 _________________________ KAREN KING MITCHELL Deputy Attorney General
 *Page 1